DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-24) in the reply filed on 4/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of fibronectin, a polymeric material; and poly(lactide-co-glycolide) as elected species is acknowledged. However, upon the further consideration, the Examiner has determined that the species election is not necessary and thus, the requirement of the species election is withdrawn.
Claims 25-34 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-24 have been considered on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2005, Biomaterials) as evidenced by Zhang et al. (2017, Friction).
Chen et al. teach a hybrid network of synthetic polymer mesh and collagen sponge, and the synthetic polymer includes biodegradable polymer such a PLA, PGA or PLGA (Abstract; p.2560, 1st col.; Fig. 1). The PLGA-collagen hybrid mesh is prepared by forming collagen microsponges in the openings of a PLGA knitted mesh (p.2560, Materials and methods). The PLGA knitted mesh (Vicryl) is considered to meet the 3D scaffold with at least one void (Fig. 1), and the collagen microsponges are filling the 
Regarding claims 2 and 16 directed to the major dimension of the void being greater than or equal to about 0.1 micrometers to less than or equal to about 5 centimeters, Figure 1 of Chen et al. shows a scale bar of 100 micrometer, and the voids have about 5-600 micrometers in their dimension, which would fall into the claimed range.
Regarding claims 3-5 and 18-20, collagen taught by Chen et al. meets the limitation.
Regarding claims 8 and 17 directed to the surface roughness of the scaffold being greater than or equal to about 0.025 micrometers, while Chen et al. do not teach the surface roughness of the PLGA mesh (i.e. 3D scaffold), however, it is known that Vicryl (polyglactin 910; a 90:10 copolymer of glycolic acid and lactic acid) has a surface roughness (Sa) of 14.98 micrometer according to Zhang et al. (see Table 1). Since the PLGA mesh of Chen et al. is made of Vicryl (polyglactin 910), the surface roughness of the PLGA mesh of Chen et al. would inherently 14.98 micrometer as taught by Zhang et al.
Regarding claims 13-14 directed to a wall defined between two of the plurality of voids having an average thickness of greater than or equal to about 0.025 micrometers (claim 13) or greater than or equal to about 0.5 micrometers to less than or equal to about 300 micrometers, Figure 1 of Chen et al. shows that the PLGA mesh has greater than 100 micrometers but less than 300 micrometers based on the scale bar in the figure, and thus, Chen et al. meet the claimed thickness of the wall.

Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (supra) in view of Matsuda et al. (US 2006/0252981).
Chen et al. teach the subject matter of claims 1-8, 10-22 and 24, and thus render them obvious.
Chen et al. do not particularly teach fibronectin (an elected species). 
Matsuda et al. teach a biocompatible implant comprising a biological molecule and a support that is capable of being cellularized (abstract). The biological molecule of Matsuda et al. includes extracellular matrix proteins or cell adhesion molecules such as collagen, fibronectin, laminin, elastin, etc. (para. 175, 280 and 282) and the support 
It would have been obvious to a person skilled in the art to replace collagen of Chen et al. with other ECM or cell adhesion molecules including fibronectin for making PLGA hybrid mesh of Chen et al. A person of ordinary skill in the art would have motivated to use fibronectin replacing collagen because fibronectin is known as cell adhesion molecules as well as ECM alternative to collagen, and these cell adhesion molecules or ECM proteins are known for cell culturing. Furthermore, Chen et al. teach that fibronectin and laminin have definite effects on keratinocyte migration (p.2565, 1st col., 1st para.) suggesting that fibronectin or laminin could replace collagen for supporting keratinocytes.
	Regarding claims 9 and 23 directed to the polymer and protein loading density in the cellular support system being less than or equal to about 8 milligrams of protein per milligram of polymer, Chen et al. do not teach the limitation. The limitation is interpreted as a weight ratio between the polymer and the protein used in the claimed product being 8:1 or less (protein:polymer). However, one skilled in the art would recognize that the amount of protein (i.e. collagen or fibronectin) used in the formation of the PLGA hybrid mesh as taught by Chen et al. in view of Matsuda et al. is a result effective parameter that can be optimized by routine experimentations. Thus, it would have been obvious to a person skilled in the art to use the various different ratio of concentration 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


	The following reference was not cited in the claim rejection above, but it is considered relevant to the claimed invention. 
Muhonen et al. (WO2016/042211 A1): this reference discloses a hybrid polymer and collagen composite mesh construct, which is similar to the teaching of Chen et al. 
Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAEYOON KIM/Primary Examiner, Art Unit 1632